Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This correspondence is responsive to the Request for Continued Examination filed on December 3, 2021. Claims 1-20 are pending in the case, with claims 1 and 10 in independent form. Claims 1 and 10 are currently amended. 

Response to Arguments

Regarding Applicant’s First argument:
(1) Curtis teaches away from exposing personalization rules to an administrative user and therefore cannot be combined with Bhatia or the other cited references as suggested in the Office Action; Specifically, as set forth in Curtis [0006]: 
[0006] The technology enables the social networking system to personalize the user interfaces based on the empirical user data. The personalization occurs automatically without the intervention of users. The system can even recognize subtle preferences reflected from users' behaviors and determine user preferences accordingly. The technology optimizes the user interfaces of the social networking system based on user groups with different user attributes and maximizes the target metrics such as a conversion rate. Further the technology is adaptive to the trend of user group preferences since the machine learning model can periodically update the interface rule of applying user interface features. (Emphasis added). 
From such text, and the remaining text of Curtis (see also [0035]-[0037], [0052], [0054]), it is clear that Curtis is primarily focused on the automated personalization WITHOUT MANUAL INTERVENTION FROM HUMAN OPERATORs (see [0052] and above referenced paragraph citations). "A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the Applicant. The degree of teaching away will of course depend on the particular facts; in general, a reference's disclosure will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the Applicant. In re Gurley, 27 F.3d 551, 553, 31 U.S.P.Q.2d 1130 (Fed. Cir. 1994). In this regard, Applicant submits that Curtis teaches away from the ability to expose any personalization rules to an administrative user as is presently required by the present claims. Further, as Curtis teaches away from such an embodiment, it cannot be combined with another reference (e.g., Bhatia) that allegedly teaches the exact opposite (i.e., the Action combined Curtis with Bhatia which is relied upon for the admin user input regarding the rules). More specifically, Curtis cannot be combined with any reference that teaches the exposure of rules via a user interface to admin users for selection of such rules.
…
Further to the above, Applicant has amended the claims to provide that the variants of content are presented to an admin user so that the admin user can select both a winning variant as a default, as well as the rules that can be applied when determining how to personalize content/a customer experience. For example, an admin user may be presented with the following rules that have been automatically determined from an ML model: 
"(1) Show Experience 4 to visitors from Denmark..." "(2) Show Experience 1 to visitors from Japan..." "(3) Show Experience 3 to visitors from USA..." "Show Experience 3 to the rest of your visitors." 
Not only is the ML model being utilized to actually identify a defined set of facts (i.e., visitors from Denmark, Visitors from Japan, visitors from USA, etc.), but the ML model is determining a variance (of content) (i.e., Experience 4, Experience 1, Experience 3) that should be shown to each defined set of facts. The admin user then has the ability to select option (1) while not selecting options (2)-(3). As a result, the admin user is electing how content is being personalized for a customized user experience based on ML generated rules that include a variance of content to be shown based on a set of defined facts/group of consumers (i.e., as set forth in and reflected by the present claims). 
In contrast, Curtis merely uses ML models to minimize the number of interface rules and variations of the rules while determining an optimal set of rules for any user based on user attributes (see Curtis [0007]). The objective of Curtis is NOT to actually analyze and determine a set of facts as well as a variance of content that can be shown based on those sets of facts. Instead, Curtis merely tests and tries to assess how new features/content works in view of groups of users who have different user attributes from other groups (see Curtis [0005]). Thus, the concepts, problem addressed, and solution of Curtis and the presently claimed invention are -11-278.0002US01 distinguishable and differentiable. In addition, the other cited references fail to cure the deficiencies of Curtis and Bhatia. 
In addition, Applicant notes that none of the cited references provide the ability to designate a default content variance to be used in addition to the other personalization rules, as presently required in the claims. 


The Examiner respectfully submits that, Applicant's arguments filed December 3, 2021 regarding Curtis teaching away from exposing personalization rules such that Curtis cannot be combined with the Bhatia references, have been fully considered but they are not persuasive. More specifically, the Examiner submits that Curtis does not teach away from exposing personalization rules to a user because Curtis merely discloses that personalization can occur automatically without user intervention. Curtis does not prohibit, discourage or discredit the alternative of providing personalization with user intervention. Further, the Examiner notes that Bhatia is relied upon as providing the motivation to one of ordinary skill in the art to modify Curtis, with a reasonable expectation of success, in order to enable an administrator to validate or invalidate a rule and improve the training process. Bhatia, Abstract, Figs 6, 9, col 14, ln 10-56. Again, one of ordinary skill in the art would have been motivated make the combination in order to generate and apply valid rules.






 Regarding Applicant’s Second argument:
(2) None of the cited references teach, disclose, or suggest the ability for a system to user automatically discover audience segments and suggest personalized content for these segments while also presenting the ability for an administrative user to set a default content variation. 
Independent claims 1 and 10 are generally directed to a system, method, and apparatus provide the ability to generate and deliver personalized digital content. Multiple content tests are performed by presenting, across multiple different channels, different variants of content to a set of different consumers. A machine learning (ML) model is generated and trained based on an analysis of results of the multiple content tests. Based on the ML model, personalization rules, that specify a certain variance for a defined set of facts, are output. The defined set of facts apply to both websites as well as across the multiple different channels. 
As amended, the personalization rules as well as the different variants of content are exposed to an administrative user who selects (1) a winning variant to use as a default, and (2) one or more of the personalization rules to personalize consumer experiences. A request for content is received from a requesting consumer. Based on similarities between the defined set of facts and the requesting consumer, an applicable personalization rule is automatically determined. The content is personalized and delivered to the requesting consumer based on the determined applicable personalization rule. The content is personalized and delivered to both websites and the multiple different channels. 
As described in the originally filed patent application, the prior art merely provides the ability to conduct tests where a test consumer group is exposed to a single variant of content, different single variants are exposed to multiple different test groups, and once a sufficient amount of tests have been performed, a winning variant is automatically determined and -9-278.0002US01presented to all users thereafter. Further, as described in the originally filed patent application, prior art systems require the addition of custom code on a web page and calls to third party services in order to provide personalization. In addition, prior art systems are unable to determine which content/user segments to personalize. Lastly, prior art systems focus on automated processes, which are a black box for an administrator/customer such that the content provider does not have any control over the presentation of media content to a consumer while at the same time supporting decision making with machine learning. 

are persuasive.  The prior art rejection of claims 1-20 under 35 USC § 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BARBARA M LEVEL/           Examiner, Art Unit 2144                                                                                                                                                                                             


/SCOTT T BADERMAN/           Supervisory Patent Examiner, Art Unit 2144